Title: To James Madison from William Wirt, 10 May 1816
From: Wirt, William
To: Madison, James



Sir
Richmd. June 31st. May 10 1816

I presume it is not improper to address you, as filling the department which superintends the execution of the laws of the U.S. as to a dificulty which has presented itself in the execution of a duty devolved on me as the District atty. of Virginia, under the act of the 3d. March 1815, entitled "an act to vest more effectively in the state courts and in the district courts of the U.S. jurisdiction in the case therein mentioned."  The first section of the law gives jurisdiction to the state courts "of all complaints, suits, and prosecutions for taxes, duties, fines, penalties and forfeitures arising and payable under any of the acts passed or to be passed" for the collection of any direct tax or internal duties of the U.S.  The second section, provides that in all suits and prosecutions instituted on behalf of the U.S. in the court of any State, the process, proceedings, Judgment and execution shall not be delayed, suspended, or in any way barred and defeated by reason of any law of any State and the same section gives an appeal to the circuit courts of the U.S. from the decisions of the State courts.  It was I presume on the supposition that the State courts would exercise the jurisdiction thus conferred on them, that the district attornies were authorized and directed by the first section of this law to appoint, deputies in the county courts of the state.  But so far as respects the State of Virginia the whole object of these appointments has been frustrated by a series of adjudications in our courts; for 
1.  in the first place, the General court (the court of the highest jurisdiction over offences against public laws) has refused to exercise jurisdiction under any penal law of the U.S.
2.  This same court has declared, that although the State courts may take jurisdiction of bonds given to the U.S. it could only be as matter of contract, and according to the forms of proceeding practised under the laws of the state; but not according to the summary forms prescribed by the laws of the U.S. which defeats the purpose of the act in question, and is incompatible with that dispatch which is requisite for the raising of revenue3.  The court of appeals has decided that no appeal will lie from a state to a federal court; whereas by the act in question, the jurisdiction is given to the state courts only on the condition that the decisions of the state courts shall be subject to the revision of the federal courtsNow, if I appoint deputies, their oath of office will compel them to carry to the state courts, the only subjects of which they will take cognizance--claims of debt by bond—-and those subjects once carried into the state courts, remain subject to all the dilatory forms of proceeding allowed by the state laws; and without any remedy by appeal to the courts of the U.S.  It seems to me, therefore, that the appointment of deputies, under those unexpected decisions of our state courts, would be in a great measure vain from the refusal of the state courts to act; and even where they would take jurisdiction, that such appointments would be so far from effectuating, that it would defeat the purposes of congress in directing their appointments.I beg your instruction—-or if I am wrong in directing the inquiry to you, that you will throw my letter into the proper channel to recieve an answer.  I have the honor to be very respectfully Sir your Obt. Sert.

Wm. Wirt

